Citation Nr: 1638011	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  12-21 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for degenerative joint disease (DJD) of the right knee.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Burroughs, Associate Counsel






INTRODUCTION

The Veteran served on active duty from October 1980 to February 1981 and from August 2007 to August 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

For clarification purposes, the Board notes that the Veteran was awarded a total disability rating based on individual unemployability (TDIU), due to his service connected spinal disabilities in a June 2014 rating decision.  The Veteran has not appealed this decision, and the record has not raised the issue of TDIU as due to his right knee disability.  Therefore TDIU will not be discussed further.


FINDING OF FACT

The Veteran's DJD of the right knee has been manifested by pain; however, the competent evidence of record did not demonstrate malunion of the tibia and fibula, limitation of knee extension, knee flexion limited to 30 degrees, ankylosis of the knee, or objective evidence of subluxation or instability.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for DJD of the right knee have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5260-5003, 5258, 5259, 5261, 5262, 5263 (2015).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C. A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  In the instant case, VA provided adequate notice in letters sent to the Veteran in June 2010 and December 2011.  

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claim. VA has obtained all identified and available service and post-service treatment records for the Veteran.  In addition, his July 2010, March 2012 and June 2014 VA examinations are determined to be adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007).  These examinations are adequate as they included a review of the claims folder, in person interview and a thorough report of examination findings, diagnoses and opinions which were supported by the record.  In sum, all obtainable evidence identified by the Veteran relative to his claims has been obtained.  Moreover, neither he, nor his representative, has identified any other pertinent evidence to be obtained for a fair disposition of this appeal.  As such, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).

The Board therefore concludes that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Laws and Regulations

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities. The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1, Part 4.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arose from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim. Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Rating a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint.  38 C.F.R. §§ 4.40, 4.45 (2015); DeLuca v. Brown, 8 Vet. App. 202 (1995).  A Veteran's entire history is to be considered when assigning disability ratings.  38 C.F.R. § 4.1 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Factual Background

Historically, service connection for the Veteran's right knee DJD was established by way of a July 2010 rating decision.  At that time, his disability was rated as noncompensable under diagnostic code 5260 effective February 18, 2010; his original date of claim.  The Veteran filed a notice of disagreement with this determination in August 2010.  While pending appeal, the RO issued an April 2012 rating decision increasing his rating from noncompensable to 10 percent disabling, effective December 1, 2011.  Thereafter, in a July 2012 rating decision, the RO determined that the original grant of a noncompensable rating was a clear and unmistakable error.  As a result, the RO directed that the Veteran was entitled to a 10 percent rating under Diagnostic Codes 5260-5003; effective from his original date of claim.  Following this decision, the Veteran perfected his appeal in July 2012.  Finally, in August 2012, the Veteran clarified that the only issue on appeal was his claim for increased rating for his right knee disability.  See VA Form 9.

In regards to clinical medical evidence, in June 2009 the Veteran underwent a General VA examination.  On examination, he had normal knee flexion and extension and deep tendon knee jerk reflexes.

On July 2010 VA examination, he reported chronic sharp pain on the lateral aspect of his knee caused by prolonged sitting or driving.  He had no history of hospitalization, surgery, trauma to joints, neoplasm, ankylosis, deformity, giving way, instability, stiffness, weakness, incoordination, decreased speed of joint motion, dislocation, subluxation, locking, effusion, inflammation, joint disease, inflammatory arthritis, masses, clicks, snaps or grinding.  His examination was negative as to patellar, meniscus, tendon or bursae abnormalities or loss of bone.  

He was positive for crepitus and for pain in his joint which affected the motion of his joint.  His weight-bearing joint was affected, but his gait was normal.  Range of motion was 0 to 140 degrees of flexion with no limitation of extension or additional limitation of motion following repetition.  X-rays revealed DJD with no acute radiographic abnormality.  Functional limitations were noted as an ability to stand up to one hour and walk for more than a quarter mile, but less than half mile.  He used no assistive devices.  Overall, his disability was opined to have mild effect on his ability to do chores, shop, exercise, play sports, travel and drive.

October 2010 treatment medical records note crepitus, but no effusion or joint line tenderness.  See VAMC Orlando records.  May and December 2011 treatment medical records note tenderness with no effusion.  Id.

In March 2012, the Veteran was afforded a VA examination for his left knee; however, physical examination of his right knee was also conducted.  Range of motion was flexion from 0 to 135 degrees with painful motion at 130 degrees.  No change was noted upon repetition.  He had no limitation of extension or associated pain on motion.  Muscle strength was normal in both flexion and extension.  He was positive for tenderness or pain to palpation on the joint line or soft tissue.  He was negative for recurrent patellar subluxation, dislocation, meniscal conditions, joint replacement or surgery and crepitus, popping, or clicking with range of motion.  Instability testing was all normal.  The severity of his disability was not equivalent to amputation with prosthesis.  Diagnostic testing revealed no acute fracture-dislocation, effusion, significant DJD or vascular calcification and his posterior soft tissues were within normal limits.  Functional loss/impairment was noted as less movement than normal and pain on movement.  The examiner noted functional impairment as decreased mobility, pain and problems with lifting and carrying.  He did not use assistive devices.

On June 2014 VA examination, the Veteran had no report of flare-ups impacting the function of his knee.  Range of motion was flexion from 0 to 110 degrees with pain at 110 degrees and no additional loss of motion on repetition.  He had no limitation of extension or associated pain.  Muscle strength in flexion and extension were normal.  Instability testing was also normal.  Examination was negative for pain on palpation or patellar subluxation/dislocation.  He did not require the use of assistive devices.  The examiner indicated he had semilunar cartilage with meniscal dislocation, meniscal tear and frequent episodes of joint pain.  He was negative for frequent episodes of joint "locking" or effusion and had not had a meniscectomy or total knee joint replacement.  The severity of his disability was not equivalent to amputation with prosthesis.  Functional loss/impairment was noted as less movement than normal and functional impact was frequent rest from pain.

Merits

The Veteran contends he should be entitled to a rating in excess of 10 percent for his service-connected DJD of the right knee.  As discussed above, he is rated under diagnostic codes 5260-5003.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  Diagnostic Code 5003 addresses degenerative arthritis, while Diagnostic Code 5260, governs limitation of flexion of the leg.  

That said, Diagnostic Code 5003 states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; whereas, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are to be combined, not added under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5003. 

Correspondingly, Diagnostic Code 5260 provides that a 10 percent rating is assigned when flexion of the leg is limited to 45 degrees; and a 20 percent rating is assigned when flexion of the leg is limited to 30 degrees.  38 C.F.R. § 4.71a, DC 5260.  Full range of motion of the knee is from 0 degrees to 140 degrees in flexion and extension.  38 C.F.R. § 4.71, Plate II.

Turning to the record, the Board concludes that the preponderance of the competent evidence does not support the grant of a rating in excess of 10 percent for the Veteran's DJD of the right knee.  Initially, the Board notes that the Veteran's current 10 percent rating was granted based on his noncompensable limitation of motion caused by arthritic knee pain.  As such, although the Board acknowledges the Veteran's reports of pain associated with his disability, this reported pain was incorporated within his initial grant of 10 percent.  See 38 C.F.R. § 4.59.  

With regard to entitlement to an increased rating under Diagnostic Code 5260, the Board finds that such an increase is not warranted as the Veteran's limitation of flexion has never been lower than 110 degrees.  Similarly, a higher rating is not warranted under Diagnostic Code 5261 for limitation of extension, as a compensable rating requires extension of the leg limited to 10 degrees.  38 C.F.R. § 4.71a.  In the instance case, the Veteran has maintained full extension throughout the pendency of the appeal.

Additionally, as stated, the record is silent as to ankylosis, recurrent subluxation, lateral instability, impairment of the tibia and fibula, genu recurvatum or surgical removal of semilunar cartilage.  As such, separate or higher ratings are not warranted under Diagnostic Codes 5256, 5257, 5258, 5262 or 5263.  Finally, a compensable rating is not warranted under Diagnostic Code 5258 for dislocated semilunar cartilage, as the record is silent as to the condition manifesting with not just pain, but also "locking" and effusion of the joint.  

The Board emphasizes that it has considered the Veteran's reports of pain and functional limitations.  However, the objective evidence does not support a finding that the Veteran's right knee pain and other problems have been associated with such additional functional limitation as to warrant increased compensation pursuant to provisions of 38 C.F.R. §§ 4.40, 4.45, or the holding in DeLuca.  Rather, the Board finds that his complaints of pain and limited motion are adequately contemplated in the current 10 percent rating.  Here, while there has been pain on examination, there was never additional loss of motion on repetitive testing. 

Thus, the Board concludes that a rating in excess of 10 percent is not warranted for the service-connected right knee disability, even with consideration of the provisions of 38 C.F.R. § 4.45 or the holding in DeLuca.  A review of the competent evidence shows that while the Veteran has essentially claimed a severe right knee disability, such disability has not been shown to manifest complaints or objective findings or functional impairment that would warrant a rating in excess of 10 percent.  Rather, the clinical and reported findings for his DJD of the right knee more nearly approximated the criteria for a 10 percent rating.  38 C.F.R. § 4.7.

Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted a higher schedular rating. Fenderson v. West, 12 Vet. App. 119 (1999).

The preponderance of the evidence therefore reflects that the Veteran's service-connected DJD of the right knee has been no more than 10 percent disabling at any time.  The benefit-of-the-doubt rule does not apply, and the claim for a rating in excess of 10 percent must be denied.  38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, supra.

Extra-Schedular Consideration

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration.  38 C.F.R. § 3.321 (b)(1) (2015).  The threshold factor for extra-schedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the instant case, the evidence suggests that the symptomatology is reasonably contemplated by the schedular rating criteria discussed above.  The Veteran's knee disability was applied to the applicable rating criteria and case law.  Although the diagnostic codes allows for higher ratings than those assigned, the Board fully explained why higher ratings were not warranted.  Moreover, there is simply no allegation that the Veteran's knee disabilities are unique or unusual in any way.  There is no question that the Veteran experiences knee symptomatology that includes pain and less movement than normal.  However, such symptoms, to the extent they are not specifically enumerated by the schedular rating criteria, are nevertheless considered in the schedular ratings that are assigned, as the Board is required to consider functional limiters such as pain in assessing orthopedic injuries.  See 38 C.F.R. §§ 4.40, 4.45; see also DeLuca 8 Vet. App. 202 (1995).  Therefore, the Board finds that referral for consideration of the assignment of an extra-schedular rating is not warranted.  Floyd v. Brown, 9 Vet. App. 88 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

A rating in excess of 10 percent for DJD of the right knee is denied.



____________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


